Mullin, P. J.
I concur with my brethren in the conclusion that there should be a new trial in this' case, on the ground that the evidence of the valu.e of the horse was competent upon the question of the Iona fides of the plaintiff’s purchase of the note. But until the ease of the Park Bank v. Watson (42 N. Y. 490) is reversed, I cannot agree that the plaintiff, being a Iona fide holder, was entitled to recover only the value of the horses.
Order granting a new trial affirmed.
Mullin, Johnson and Talcott, Justices.]